        Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 1 of 12




       AFFIDAVIT OF SPECIAL AGENT JOSEPH LOSAVIO, JR. IN SUPPORT OF
    APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

         I, Joseph Losavio, Jr., having been duly sworn, do hereby depose and state as follows:

                                         Agent Background


         1.     I am a Special Agent with the Department of Health and Human Services, Office

ofInspector General, Office of Investigations ("HHS-OIG") and have been so employed since
February 2011. I have successfully completed a training program inconducting criminal
investigations atthe Federal Law Enforcement Training Center in Brunswick, Georgia. In 20
graduated from the Bridgewater State College with a B.S. degree in Criminal Justice. My curr^
duties as an HHS-OIG Special Agent include conducting investigations involving allegations o
fraud involving health care benefit programs such as Medicare and Medicaid. Due to my traini^
experience, and conversations with other lawenforcement officers, I am familiar with the

methods, routines, and practices of persons who fraudulently obtain or assume false identities

        2.      I am also a member ofthe Document and Benefit Fraud Task Force ("DBFTF")
ofHomeland Security Investigations ("HSI"), a specialized field investigative group comprised of
personnel from various state, local, and federal agencies with expertise in detecting, deterring and
disrupting organizations and individuals involved in various types ofdocument, identity and
benefit fraud schemes. DBFTF is currently investigating suspected aliens who are believed to
have obtained stolen identities of United States citizen living in Puerto Rico and used those

identities to obtain public benefits, which they would not otherwise be eligible to receive,
including Massachusetts Registry ofMotor Vehicles ("RMV") identity documents. Social
Security numbers ("SSNs"), MassHealth benefits, public housing benefits, and unemployment
benefits. Agents have conducted an analysis ofindividuals who have received certain public
benefits in Puerto Rico and Massachusetts on or about the same date(s) in an effort to identify
        Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 2 of 12




individuals in Massachusetts who have beenunlawfully and fraudulently usingthe identities of

U.S. citizens.


                                        Purpose of Affidavit


        3.       I submit this affidavit in support of an application for a criminal complaint

charging Juan Jose HEUREAUX CARMONA with (1) False Representation of a Social Security
Number, inviolation of 42 U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation

of 18U.S.C. § 1028A.

        4.       I also submitthis affidavit in support of an application for a search warrant for the

following property: 105 Brunswick Street, Apartment 2, Dorchester, Massachusetts, as described
in Attachment A. I have probable cause tobelieve that this property contains evidence, fruits, and

instrumentalities of the crimes identified above, as described in Attachment B.

        5.       This affidavit is based on my personal knowledge, information provided to me by
other law enforcement officers and federal agents, and myreview of records described herein.

This affidavit is not intended to set forth all ofthe information that I have learned during this
investigation, but includes only the information necessary toestablish probable cause for the
requested complaint and search warrant.

                                          Probable Cause


                                       The RMV Application

        6.       On December 1,2015, an individual, later identified as Juan Jose HEUREAUX

CARMONA, appeared in person at a Massachusetts RMV office in Boston and submitted an

application for a Massachusetts Identification Card. On the application, HEUREAUX
CARMONA identified himselfwith the name W.A., date of birth xx/xx/1988, and SSN xxx-xx-
       Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 3 of 12




9620.' HEUREAUX CARMONA signed the application under penalty of perjury. The RMV
took a photograph of HEUREAUX CARMONA on December 1,2015, as partof the application

process. That photograph was stored in the RMV's database. As a resultof this application,

Massachusetts Identification Card numberxxxxx1236 was issued by the RMV to HEUREAUX

CARMONA in the name W.A.

        7.      The RMV file containing the December 1, 2015, application also contains the

following identification documents: (a) a Social Security card bearing the name W.A.D. and

SSN xxx-xx-9620, and (b) a Certification of Birth from Puerto Rico bearing the name W.A.D.

and a date of birth of xx/xx/1988. Additionally, on the December 1,2015 application,

HEUREAUX CARMONA represented that he was a United States citizen.

                                   Other Use of the W.A. Identity

        8.      The Medicaid Program isajointfederal-state program that provides health

coverage to certain categories of people, including eligible low-income adults, children, pregnant
women, the elderly, and people with disabilities. Medicaid is administered bythestates,
according to federal requirements, and is funded jointly by the states and the federal government.
MassHealth is the Medicaid Program in Massachusetts.

        9.      According to MassHealth records, between January 2016 and May 2019, at least
one application for MassHealth benefits was submitted to MassHealth in the name of W.A. The

application, submitted on or about January 8,2016, lists SSNxxx-xx-9620 and a date of birthof

xx/xx/1988. The application contained a copyof a Massachusetts Identification Card in the

W.A. identity bearing the number xxxxxl236.


' The identity ofthe victim, W.A.D., is known to the Government. These initials represent the victim's
first name, paternal last name, and maternal last name. In order toprotect the victim's privacy, only the
initials"W.A." and "W.A.D." are used in this affidavitto reflect the variations of the victim's full name
that were used by HEUREAUX CARMONA.
       Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 4 of 12




                                 Confirmation of a Valid SSN

        10.    The Social Security Administration ("SSA"), Officeof Inspector General has

confirmed that SSNxxx-xx-9620 is a valid SSNthat was assigned to W.A.

                                 Identification of the Imposter

        11.    HSI obtained information concerning Cedula Number xxx-xxxx442-5, which

bears the name Juan Jose HEUREAUX CARMONA. The Cedula identifies HEUREAUX

CARMONA as a citizen of the Dominican Republic with a date of birth of xx/xx/1991. A

photograph and fingerprints are associated with the Cedula in the name of HEUREAUX

CARMONA.


       12.     On August 29, 2017, the Boston Police Department arrested an individual

purporting to be W.A. on charges that included Distribution of a Class A Substance.^ The

booking photo and copies of the fingerprints associated with this arrest were obtained.

       13.     The fingerprint impressions from Cedula No. xxx-xxxx442-5 in the name of

HEUREAUX CARMONA and the fingerprint impressions from the August 29,2017, arrest by
the Boston Police Department of the individual purporting to be W.A. were sent to the HSI

Forensic Laboratory for analysis. The HSI Forensic Laboratory determined that these fingerprint
impressionsbelonged to the same individual.

       14.     I have compared the following three photographs: (a) the December 1,2015,

photograph from the RMV database of the individual purporting to be W.A.; (b) the August 29,
2017, photograph taken by the Boston Police ofthe individual purporting to be W.A. following
his arrest for Distribution of a Class A Substance; and, (c) the photograph from Cedula No. xxx-



 This charge was dismissed.
       Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 5 of 12




xxxx442-5 in the name of HEUREAUX CARMONA. I conclude that these three photographs

all appear to depict the same person.^

        15.     The Department of Homeland Security conducted a search of the Driver and

Vehicle Information Database ("DAVID"), which includes driver's licenses and identification

cards issued in Puerto Rico, for licenses issued in the name of W.A.D. The search revealed that

Puerto Rico Identification Card number xxx8182 was issued to an individual in the name

W.A.D., with a date of birth of xx/xx/1988, a SSN of xxx-xx-9620, and an address in Puerto

Rico. I have examined the photograph associated with that DAVID record and conclude that the

individual depicted in that photograph is not the sameas the individual depicted in the three

photographs described above in paragraph 14.

                                Search for Identification Documents

        16.     Records from MassHealth list an address of 105 Brunswick Street,Apartment 2,

Dorchester, MA 02121 for the W.A. identity.

        17.     On June 11, 2019, law enforcement agents conducted surveillance of 105

Brunswick Street in Dorchester, Massachusetts, which is a multi-unit dwelling. One agent

observed an individual who appeared to be HEUREAUX CARMONA, based on a comparison to

a photograph of HEUREAX CARMONA, exit 105 Brunswick Street.

        18.     I know, based on my training and experience, that:

                a.    Individuals often keep identification documents and other evidence of

                      identity for long periods - sometimes years - and tend to retain such

                      documents even when they depart a given residence. Such documents

                      include Social Security cards, passports, tax returns, legal documents, utility


^According to the Department of Homeland Security, there is no record thatHEUREAUX CARMONA
entered the United States lawfully.

                                                  5
       Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 6 of 12




                     bills, phone bills, health insurance or prescription cards, medical records,

                     marriage licenses, family records, scrapbooks, photographs, diplomas and

                     other school records, birth certificates, immunization records, bank records,

                     credit card statements, personal correspondence and books or mementos on

                     which they have inscribed their names.

               b.    Individuals often keep identification documents and other evidence of

                     identity in their residence, in part to ensure the security of these documents

                     and in part to allow for access to these documents when needed.

               c.    In addition, it is common for those who use other persons' identities without

                     authorization to maintain fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law


                     enforcement authorities; and,

               d.    It is common for individuals who use fraudulently obtained identification

                     documents to retain those documents for substantial periods of time so that

                     they can continue to use the fraudulently obtained identities.

        19.    All agents participating in the search of the premises described in Attachment A

will be informed of the full name represented by the initials that appear in Attachment B.

                                            Conclusion

        20.     Based on the foregoing, I have probable cause to believe that, on or about

December 1, 2015, Juan Jose HEUREAUX CARMONA (1) falsely represented, with intent to

deceive and for any purpose, a number to be the Social Security account number assigned by the

Commissioner of Social Security to him, when in fact such number is not the Social Security

account number assigned by the Commissioner of Social Security to him, in violation of 42

U.S.C. § 408(a)(7)(B); and, (2) knowingly transferred, possessed and used, during and in relation

                                                  6
       Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 7 of 12




to any felony violation enumerated in 18 U.S.C. § 1028A(c), and without lawful authority, a

means of identification of another person, in violation of 18 U.S.C. § 1028A.

        21.     Based on the forgoing, I have probable cause to believethat evidence, fmits, and

instrumentalities of these crimes, as described in Attachment B, are located in the premises

described in Attachment A.


        Sworn to under the pains and penalties of perjury.



                                                               10, JR.

                                                  Depmitment of Health and Human Service/OIG



 Subscribed and swom before me on June cAy ,2019




 HON. JUDITH a. DEIN
 Ufflited States Magistrate Judge
      Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 8 of 12




                                      ATTACHMENT A
                                   Premises To Be Searched
                                                                                                  m
       The location to be searched is Apartment 2, 105 Brunswick Street, Dorchester,
                                                                                                  W
Massachusetts, a multi-family residence building. There are two entry doors at the front of the   >
building; the window above the left front door bears the numbers "105."
                                                                                                  m
                                                                                                  o



                                                                                  in   '   I
Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 9 of 12




 ^1'                             rpg^^l




                                                              •' .••>", ^v.";• •' -V•-id ti' ••                                   :'•         :*:•
                         i./':;i;.- •;,                       5
                                                              . K ?           ^
                                                                  r,.^:^iv£.':s:fi- • ;^'.....                        • ^-^   ;         ..   ;;•;    1'^



       :i"?&L—^1•'a?i§:,
                   • 31-'                                                                                                iyiisSii
                                                                                 •i                                  3il#       M&ll
       m
       T^j^* Nl
       ^•':m            Hlslpl  i;f

                                                                                 ill
                                                                                 filrlili
                                                                                                                     ~ '{Jflfe ..IkSri:!]

       i- -v.®                             I                                                                                                         •J"'


                                    fiijn ;!?•
                                                                                                                         toll m
                                                                       • |«||                     ||pi:-i
                                                                                                        „•/.   -C'   / •--^.'T-


                  'e^Vi • ,    "*          <:i:       -'
                                                 •   '•• •'
Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 10 of 12




                                                  5' h

                                                  lilll
                                                  r v'lli'fe"®

                                                  lltP
                                                  If
                                                  plli
                                                  F# Ci^C^
                                                  liMMm



                                                  IIP
                                                  Iff




                               10
      Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 11 of 12




                                       ATTACHMENT B
                           Evidence to Be Searched for and Seized


       Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B), and 18

U.S.C. § 1028A, including but not limited to:

       1. The following records, documents, and items referencing Juan Jose HEUREAUX

           CARMONA, W.A., and/or W.A.D.:

              a. Any and all state-issued or apparently state-issued identification documents,

                  notes, statements, and/or receipts that reference same;

              b. Any and all immigration documents, including but not limited to United

                  States or foreign issued (or apparently issued) passports and identification

                  cards;

              c. Any and all documents identifying citizenship, including but not limited to

                  birth certificates; voter registration cards; cedulas; and Social Security cards.

              d. Any and all documents relating to foreign or domestic travel, including

                  tickets; schedules; itineraries; or receipts.

              e. Any and all records not specified above, evidencing the identity of

                  HEUREAUX CARMONA, W.A., and/or W.A.D., including but not limited to

                  employment records; bank records; credit card records; tax records; marriage

                  records; divorce records; baptismal or confirmation records;

                  land/property/residential rental records; school records; health records;

                  insurance records; records of utilities, phone services and other services or

                  subscriptions; records of arrests, court proceedings, or other legal

                  proceedings; records of school, training or counseling; and personal

                  correspondence.


                                                 11
Case 1:19-mj-05243-JGD Document 1-1 Filed 06/26/19 Page 12 of 12




 2. Photographs and photograph albums depicting HEUREAUX CARMONA.




                                  12
